Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
 
This action is responsive to the Application filed on 12/20/2019.  
This application is a National Stage of PCT international application Ser. No. PCT/US2018/039314 filed on 6/25/2018 and claims the benefit of priority from Provisional U.S. Patent Application No 62/524019, filed on 6/23/2017.  
Claims 1-21 are pending in the case.  Claims 1 and 14 are independent claims.



Examiner’s Note

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Claim 20 recites the limitation “determining if there is an updated assessment of the user's ability” which is not a required step.  Examiner suggest “determining [[if]] there is an updated assessment of the user's ability”.


Claim Objections

Claims 3-5, 9, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 


Claims 1, 10-15, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pettigrew et al., U.S. Patent Application Publication No. 20150253975, filed on 9/9/2014 (hereinafter Pettigrew) in view of Shin et al., U.S. Patent Application Publication No. 20160320935, filed on 12/16/2013 (hereinafter Shin).

As for independent claim 1, Pettigrew discloses a wheelchair with a touch screen configuration, comprising: 
(Pettigrew [0002], [0036] discloses wheelchair with touchscreen) 
a controller configured to control the wheelchair in response to user inputs 
(Pettigrew paragraph [0002], [0036] discloses controller 9 configured to control wheel chair according to user input); 
a user interface comprising a touch screen for receiving user inputs 
(Pettigrew paragraph [0078] discloses touchscreen for receiving user input). 

Pettigrew does not appear to explicitly disclose disease-based touch screen configuration, wherein: touch screen comprises at least one modifiable feature; wherein a configuration of the touch screen user interface comprises a setting for the at least one 
a disease-based touch screen configuration, wherein: 
(Shin paragraph [0045], [0046], [0062] discloses disease-based touch screen, UI corresponding to disability type of degree of disability of user) 
the touch screen comprises at least one modifiable feature 
(Shin paragraph [0118]-[0119] discloses touchscreen with a modifiable feature, size, color, positon and layout of graphic UI can be modified); 
wherein a configuration of the touch screen user interface comprises a setting for the at least one modifiable feature 
(Shin Paragraph [0008], [0011], [0104], [0117]-[0118] discloses touch screen is configured to set modifiable feature, size and color of UI components can be adjusted), and 
wherein the setting is based on an ability assessment of the user associated with the user's disease state 
(Shin Paragraph [0008], [0011], [0104], [0117]-[0118], [0120] discloses setting is based on ability of user, size or color of UI component is based on degree of vision impairment of the user). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shin with Pettigrew for the benefit of “providing the interface in consideration of the disabled user”, (Shin [0007]) to improve usability of the interface.

As for claim 10, limitations of parent claim 1 have been discussed above.  Shin discloses screen wherein 
the at least one modifiable feature comprises a virtual boundary for differentiating between a tap input gesture and a swipe input gesture, a pressure sensitivity, a color scheme, layout sizing and spacing, an interaction mode, gesture validity criteria, gesture differentiation criteria, a layout complexity, an axis orientation for gesture reference, left or right handedness, and an icon complexity, and 
(Shin Paragraph [0008], [0011], [0104], [0118]-[0119], [0120] discloses touchscreen with a modifiable feature, size, color, positon and layout of graphic UI can be modified) 
wherein the settings for each of the modifiable features are based on the ability assessment of the user 
(Shin Paragraph [0008], [0011], [0104], [0117]-[0118], [0120] discloses setting is based on ability of user, size or color of UI component is based on degree of vision impairment of the user). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shin with Pettigrew for the benefit of “providing the interface in consideration of the disabled user”, (Shin [0007]) to improve usability of the interface.

As for claim 11, limitations of parent claim 1 have been discussed above.  Shin discloses screen wherein 
the at least one modifiable feature comprises a plurality of modifiable features and the touch screen configuration comprises the setting for each of the plurality of modifiable features 
(Shin Paragraph [0008], [0011], [0104], [0117]-[0118], [0120] discloses Plurality of modifiable feature, size, color, and layout and configuration of user interface is based on 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shin with Pettigrew for the benefit of “providing the interface in consideration of the disabled user”, (Shin [0007]) to improve usability of the interface.

As for claim 12, limitations of parent claim 11 have been discussed above.  Shin discloses 
the touch screen configuration is associated with the user's disease state 
(Shin Paragraph [0008], [0011], [0104], [0117]-[0118], [0120] discloses configuration of touchscreen is associated with disease state, size and color of UI of touchscreen is configured based on degree of vision impairment).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shin with Pettigrew for the benefit of “providing the interface in consideration of the disabled user”, (Shin [0007]) to improve usability of the interface.

As for claim 13, limitations of parent claim 1 have been discussed above.  Shin discloses 
the ability assessment of the user is based on a plurality of information sources indicative of the user's disease state 
(Shin paragraph [0012], [0048], [0069] [0100]-[0101] discloses ability assessment of user, disability type and degree is based on plurality of information sources, user information may be transmitted from communication device 300 and server 200). 


As for independent claim 14, Pettigrew discloses a method of generating a customized touch screen configuration for a user of a wheelchair
(Pettigrew [0002], [0036] discloses wheelchair with touchscreen).  
Pettigrew does not appear to explicitly disclose a method comprising determining the user's ability; generating the customized touch screen configuration based on the user's ability, wherein the user's ability is associated with a disease state of the user; presenting a customized touch screen user interface to the user based on the customized touch screen configuration; and receiving user inputs via the customized touch screen user interface.

However, Shin discloses method comprising 
determining the user's ability 
(Shin paragraph [0108]-[0109] discloses demining user's ability, determining degree of vision impairment); 
generating the customized touch screen configuration based on the user's ability, wherein the user's ability is associated with a disease state of the user;  presenting a customized touch screen user interface to the user based on the customized touch screen configuration; and 
(Shin paragraph [0008], [0011], [0104], [0118]-[0119], [0120] discloses generating customized screen based on user's ability with disease state, output graphic UI according to degree of vision impairment) 
receiving user inputs via the customized touch screen user interface 
(Shin paragraph [0062], [0207] discloses receiving input from touch screen). 


As for claim 15, limitations of parent claim 14 have been discussed above.  Shin discloses method wherein generating the customized touch screen configuration comprises: 
receiving user ability data associated with the disease state of the user 
(Shin paragraph [0012], [0100]-[0101] discloses receiving user ability data of disease state of user, disability type and degree of disability is received with user information); 
generating customized configuration settings for one or more modifiable features of the touch screen user interface; and 
(Shin paragraph [0008], [0011], [0104], [0118]-[0119], [0120] discloses generating customized configuration for modifiable feature, size of UI is displayed in a size recognizable by user) 
storing the customized configuration settings as the customized touch screen configuration 
(Shin paragraph [0131] discloses storing UI that was customized based on user's disability type and disability degree). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shin with Pettigrew for the benefit of “providing the interface in consideration of the disabled user”, (Shin [0007]) to improve usability of the interface.  

As for claim 18, limitations of parent claim 15 have been discussed above.   Claim 18 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 10, and is rejected along the same rationale.

As for claim 19, limitations of parent claim 14 have been discussed above.   Claim 19 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 13, and is rejected along the same rationale.

As for claim 20, limitations of parent claim 14 have been discussed above.  Shin discloses method comprising 
determining if there is an updated assessment of the user's ability; and modifying the customized touch screen configuration based on the updated assessment 
(Shin paragraph [0232], [0234] discloses determining update on user's ability, changing from fourth degree visually impaired user to fifth level visually impaired user and modifying touch screen according to the change, size of UI elements are enlarged as shown in fig. 15B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shin with Pettigrew for the benefit of “providing the interface in consideration of the disabled user”, (Shin [0007]) to improve usability of the interface.  

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Pettigrew in view of Shin in view of Pate, U.S. Patent Application Publication No. 20160147310, filed on 11/26/2014 (hereinafter Pate).

As for claim 2, limitations of parent claim 1 have been discussed above.  Pate discloses device wherein 
the touch screen comprises a boundary for differentiating between a tap input gesture and a swipe input gesture 
(Pate paragraph [0039] discloses boundary, null zone 620, for differentiating between tap input 615 and swipe input 635, tap is detected when gesture is within the null zone 620 and swipe is detected when gesture exits null zone 602 as shown in fig. 6)
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pate with Pettigrew and Shin for the benefit of being able to differentiate between different types of gesture to actuate different functions based on the identified gesture. 


Claims 6 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Pettigrew in view of Shin in view of Takahashi et al., U.S. Patent Application Publication No. 9292202, filed on 2/27/2014 (hereinafter Takahashi).

As for claim 6, limitations of parent claim 1 have been discussed above.  Takahashi discloses device wherein 
user touch points are projected along a virtual axis associated with the touch screen 
(Takahashi Col 5 Lines 40-46, Col 5 Lines 59-67,  Col 6 Lines 23-30, Col 6 Lines 39-44, Col 6 Lines 44-55 discloses projecting touch points ptd to ptu on virtual x-y axis as shown in fig. 2 and fig. 3; "the controller 160 acquires the coordinates of the touch down point in the X direction and the Y direction, and the time when that touch down point was detected (step S13). ", Takahashi Col 6 Lines 23-30). 


As for claim 7, limitations of parent claim 6 have been discussed above.  Takahashi discloses device wherein 
a speed and a direction of a user input gesture is based on the projected user touch points 
(Takahashi Col 5 Lines 40-46, Col 5 Lines 59-67,  Col 6 Lines 23-30, Col 6 Lines 39-44, Col 6 Lines 44-55 discloses determining speed and direction of user input based on touch points from Ptd to Ptu as shown in fig. 2 and fig. 3).
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Takahashi with Pettigrew and Shin for the benefit of determining user touch input locations to actuate different functions based on the identified input. 


Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Pettigrew in view of Shin in view of Barsness et al., U.S. Patent No. 9870098, effectively filed on 9/27/2016 (hereinafter Barsness).

As for claim 8, limitations of parent claim 1 have been discussed above.  Barsness discloses screen wherein 
a pressure sensitivity is a modifiable feature of the touch screen and the pressure sensitivity setting is based on the ability assessment of the user 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Barsness with Pettigrew and Shin for the benefit of being able to customize screen functionality for individual users to improve usability. 


Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Pettigrew in view of Shin in view of Klein et al., U.S. Patent Application Publication No. 20180095588, effectively filed on 10/3/2016 (hereinafter Klein).

As for claim 21, limitations of parent claim 14 have been discussed above.  Klein discloses method wherein 
determining the user's ability comprises learning the user's responses to requested inputs 
(Klein paragraph [0072], [0077] discloses determining user's ability, determining user is a disabled user, based on user's response to requested input, input in response to prompting a user to trace a touch input option path). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Klein with Pettigrew and Shin for the benefit of being able to “assist disabled users (e.g., vision disability, mobility impairment, cognitive disability, hearing disability, etc.) in completing transactions (e.g., a point of sale transaction, etc.) with a touchscreen system”, (Klein [0019]). 
 

Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/            Primary Examiner, Art Unit 2175